Citation Nr: 0027997	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Whether a timely substantive appeal (SA) was filed with 
respect to an April 1998 rating decision.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision from the Fort 
Harrison, Montana Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC).  


FINDINGS OF FACT

1.  In April 1998 the M&ROC notified the veteran of its 
denial of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  In January 1999 the veteran filed a notice of 
disagreement (NOD) with the April 1998 denial.  

3.  In February 1999 the M&ROC issued a statement of the case 
(SOC) referable to the denial of entitlement to service 
connection for PTSD.  

4.  In June 1999 the veteran filed a SA.  


CONCLUSION OF LAW

The June 1999 SA of the April 1998 rating decision was not 
timely filed.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1997 the veteran filed a claim for service 
connection of PTSD.  

In April 1998 the M&ROC denied entitlement to service 
connection for PTSD.  

In January 1999 the veteran submitted a timely NOD with the 
April 1998 rating decision.  

In February 1999 the M&ROC issued a SOC referable to the 
April 1998 rating decision denying service connection for 
PTSD.  

In June 1999 the M&ROC filed a SA with respect to the April 
1998 rating decision.  

In June 1999 the M&ROC notified the veteran and his 
representative that the substantive appeal was not timely 
filed, and also notified him that this appeal would be 
treated as a claim to re-open.  

In June 1999 the veteran submitted an NOD, contending that he 
did submit a timely appeal in time.  He submitted a copy of 
his January 1999 NOD in support of his claim.  

In July 1999 the M&ROC issued a SOC providing him with the 
regulations pertaining to filing a timely substantive appeal.  

In July 1999 the veteran submitted a VA Form 21-4138 
essentially appealing the timeliness issue.  He also 
requested an extension, stating that he was away on business 
as a long haul truck driver at the time he received the SOC 
and that he filed his appeal as soon as he got home.  

In July 1999 the M&ROC, in pertinent part, granted service 
connection for PTSD, with the assignment of a noncompensable 
rating, effective June 14, 1999, the date of the substantive 
appeal which was construed by the M&ROC as untimely and 
therefore a claim to re-open.  The M&ROC noted that the prior 
denial of service connection for PTSD had become final.  



Criteria

Jurisdiction of the Board exclusively extends over appeals 
involving benefits under the laws administered by VA.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.101(a) (1999).  An appeal consists of a timely filed NOD 
in writing and, after an SOC has been furnished, a timely 
filed SA.  38 C.F.R. § 20.200 (1999).  

Appellate review is initiated by a NOD and completed by a SA 
after a SOC is furnished.  The NOD must be filed within one 
year of the date of the mailing of the result of the initial 
review or determination.  A SA must be filed within 60 days 
from the date that the M&ROC mails the SOC to the appellant, 
or within the remainder of the one year period from the date 
of the notification of the rating decision, whichever period 
ends later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (1999).  

An extension of the 60-day period for filing a SA may be 
granted for good cause shown.  The request for such an 
extension must be made in writing and must be made prior to 
the expiration of the time limit for filing the SA.  
Otherwise, the determination becomes final and is not subject 
to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302, 20.303.  See also 
38 U.S.C.A. § 7108; YT v. Brown, 9 Vet. App. 195( 1996); Roy 
v. Brown, 5 Vet. App. 554 (1993); Rowell v. Principi, 4 Vet. 
App. 9 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the documentation will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b).  

The agency of original jurisdiction may close the case for 
failure to respond after receipt of the SOC, but questions as 
to timeliness or adequacy of response shall be determined by 
the Board.  38 U.S.C.A. § 7105(d)(3).  

Analysis

The veteran filed his SA in June 1999, more than one year 
after the issuance of the initial rating decision (April 
1998), and more than 60 days after the issuance of the SOC 
(February 1999).  

Therefore, the Board concludes that a timely SA to the Board, 
as described by 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302(b), 
was not submitted.  See Roy, YT, supra.  

The veteran requested an extension for filing a SA, claiming 
that his employment resulted in his not being at home when 
the SOC arrived, and that he filed his substantive appeal as 
soon as he got home.  

However, this statement was submitted in July 1999, after the 
expiration of the time limit for filing an SA.  

38 C.F.R. § 3.109(b) generally allows for an extension 
request after the expiration of the applicable time period if 
good cause is shown as to why the required action could not 
have been taken during the original time period.  

However, 38 C.F.R. § 20.303, specifically requires that a 
request for extension of the 60-day period for filing a SA 
must be made prior to the expiration of the time period for 
filing a SA.  

The Court has held, specifically referring to sections 
3.109(b) and 20.303, that a more specific statute will be 
given precedence over a more general one, concluding that 
section 20.303 took precedence over section 3.109(b).  See 
Roy, 5 Vet. App. at 556-557.  In light of the Court's 
holding, the Board concludes that section 20.303 takes 
precedence, and therefore finds that a request for extension 
was not submitted prior to the expiration of the time limit 
for filing the SA.  Id.  

The Board cannot overlook the fact that no deficiency of 
notice to the veteran has been claimed, and there is no 
evidence of such a deficiency, as the record indicates that 
proper notice was sent to both the veteran and his 
representative.  

Accordingly, the January 1995 rating decision wherein the 
M&ROC affirmed the denial of entitlement to service 
connection for PTSD is final because a substantive appeal was 
not timely filed.  


ORDER

The appeal to establish that the June 1999 SA was timely 
filed within the applicable time limit for perfecting the 
veteran's appeal of an April 1998 rating decision is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

